 1 ERIN J. RADEKIN
   Attorney at Law – SBN 214964
 2 1001 G Street, Suite 100
   Sacramento, CA 95814
 3 Telephone: (916) 504-3931
   Facsimile: (916) 447-2988
 4
   Attorney for Defendant
 5 CHARLES HEAD

 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   THE UNITED STATES OF AMERICA,                        CASE NO. 2:08-CR-00093, 2:08-CR-00116
11                                Plaintiff,
                                                          STIPULATION AND ORDER TO MODIFY
12                          v.                            BRIEFING SCHEDULE RE: CHARLES
13   CHARLES HEAD,                                        HEAD’S MOTION FOR COMPASSIONATE
                                                          RELEASE
14                                Defendant.
15

16

17          The United States and defendant Charles Head by and through his attorney of record, Erin J.

18 Radekin, respectfully submit this stipulation and proposed order requesting to modify the briefing

19 schedule pertaining to Mr. Head’s motion to reduce sentence, or for compassionate release, pursuant to

20 18 U.S.C. § 3582(c)(1)(A)(i), ECF No. 1728.

21
            The parties agree and stipulate as follows:
22
            1. On May 6, 2021, the court ordered the initial briefing schedule modified so that the opening
23
     motion was due on April 22, 2021, the government’s opposition was due 14 days thereafter, and any
24

25 reply filed by Mr. Head was due seven days after the government’s opposition was filed. ECF No.

26 1740.

27          2. The opening brief was timely filed on April 20, 2021. ECF No. 1734. The government filed
28
     its timely opposition on May 4, 2021. ECF No. 1736. Pursuant to the ordered briefing schedule, the
                                                          1
     reply brief is due May 11, 2021.
 1

 2          3. The parties have conferred and agree to the following modification of the briefing schedule to

 3 enable Ms. Radekin to obtain additional information necessary to prepare the reply: Ms. Radekin is to

 4 file the reply brief by May 18, 2021.

 5
     IT IS SO STIPULATED.
 6
                                                                Respectfully submitted,
 7
     Dated: May 11, 2020                                        PHILLIP A. TALBERT
 8                                                              Acting United States Attorney
 9
                                                                /s/ Matthew Morris
10                                                              MATTHEW MORRIS
                                                                Assistant United States Attorney
11

12 Dated: May 11, 2020                                          /s/ Erin J. Radekin
                                                                ERIN J. RADEKIN
13
                                                                Counsel for Defendant
14                                                              CHARLES HEAD

15
                                                    ORDER
16

17          IT IS SO ORDERED this 12th day of May 2021.

18 DATED: May 12, 2021.

19

20

21

22

23

24

25

26

27

28

                                                        2
